
	
		II
		Calendar No. 32
		112th CONGRESS
		1st Session
		S. 783
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Thune introduced the
			 following bill; which was read the first time
		
		
			April 12, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide an extension of time for filing individual
		  income tax returns in the case of a Federal Government
		  shutdown.
	
	
		1.Extension of time for filing
			 individual income tax returns in the case of a Federal Government
			 shutdown
			(a)In
			 generalIn the case of a
			 Federal Government shutdown which begins after April 8, 2011 and before April
			 19, 2011, the filing deadline specified in section 6072(a) of the Internal
			 Revenue Code of 1986 with respect to returns made on the basis of calendar year
			 2010 shall be treated as being not earlier than the date which is 10 calendar
			 days after the end of such Federal Government shutdown. For purposes of the
			 preceding sentence, the rules of section 7503 of such Code shall apply.
			(b)Federal
			 Government shutdownThe term Federal Government
			 shutdown means any period during which funds are not appropriated for
			 the non-defense discretionary operations of the Federal Government by reason of
			 the absence of an enacted Appropriations bill providing such funds.
			
	
		April 12, 2011
		Read the second time and placed on the
		  calendar
	
